Ellsworth, J.
(dissenting in part and concurring specially). I am unable to concur in that part of the opinion of the majority of the court which holds that this court is wholly without jurisdiction in any case to issue the writ of prohibition to a court-martial.
I fully agree that this court is without jurisdiction to- issue this writ originally, or at all, except in furtherance of its power, of superintending control over inferior courts. Whether or not a court-martial -comes within the meaning if the words “inferior courts,” 'as contained in -section 86 of the state Constitution, is the test of the power of this -court to exercise any control over its proceedings even when it is acting without or in excess of its jurisdiction. It is a question in the determination of which we have little light or assistance from the decisions of other courts. The Supreme -Court of the United States in the case of Smith v. Whitney, 116 U. S. 167, 6 Sup. Ct. 570, 29 L. Ed. 601, characterizes the question as one of great importance, but in its deliberate consideration of an appeal from the Supreme -Court of the District of Columbia is disinclined either to assert or deny the power of that court to issue the writ of prohibition to a court-martial.
The -courts -of several states, notably of Mew York and New Jersey, have at times asserted the power -of a certain -supervisory control over courts-martial upon the theory that -courts-martial fall within the accepted definition of inferior c-oürts; and the proposition that this court in the case of a court-martial acting without or clearly in excess of'its jurisdiction has the power under its grant of supervisory control over inferior courts to issue to it the writ of prohibition impresses me with great -force. In the case h-ere presented, however, I prefer to rest my concurrence in the. result reached by the majority of the court on the ground that, whether or not a power of this -court exists to issue the writ in a proper case, no case is here shown for the exercise of it.
*240The office of the writ applied for in this proceeding is not to review the procedure or correct the mistakes of the inferior court to which it issues, but only to prevent that court from assuming jurisdiction of a matter beyond its legal cognizance. The writ of prohibition never issues unless it appears that an inferior court i-s about to exceed its jurisdiction. The inquiry of the superior court is then directed wholly to two points only; (1) what are the limits of the jurisdiction of the inferior court; and (2) does it appear upon the face of its procedure that it is acting within these limits? The investigation permissible, even to a court having full jurisdiction to issue the writ, is therefore very narrow; and cannot, in any case, extend to the detail of the pleading, practice, or general procedure of the inferior court. If from such inquiry it appears in this case that the court-martial in question was acting within the limits of its special jurisdicton, I fully concur with the majority of this court in holding that it is supreme and cannot be interferred with' by the civil courts, even though when acting without or in excess of its jurisdiction it is amenable to the superintending control of this court. A court-martial is a military tribunal, constituted and convened in the manner provided by law, to try and determine offenses against the military service. In this state a general court-martial can be ordered only by the Governor as Commander in Chief of the militia and National Guard. Its jurisdiction is defined and its precedure regulated by the Articles of War of the United States. Rev. Codes 1905, § IT'64. From the application of the relator, Thomas FI. Poole, for the writ of prohibition, it appears that he is a member of the National Guard of the state, and that the court-martial in question is convened by order of the Governor of the state as Commander in Chief of the National Guard. It further appears from the application or was admitted by counsel upon the hearing that the officers composing the court-martial are those whom the Governor is authorized by law to detail -for that purpose, and that, when convened and sitting as a court, the relator came before it and in person or by counsel participated in its proceedings. It is- thus clearly apparent that the court-martial is a lawfully organized tribunal, and that it has jurisdiction over the person of the relator. Whether or -not it has jurisdiction over the subject-matter is to be determined by an examination of the charges preferred against relator and upon which the court-martial is proceeding to try him. A copy of the charges are attached to relator’s *241application, and it appears therefrom that they are two in number, viz: “disobedience of orders in violation of the 21st Article of War,” and “conduct unbecoming an officer and a gentleman in violation of the 61st Article of War.” Reference to the Articles of War of the United States (Rev. St. § 1342 [U. S. Comp. St. 1901, p. 944]) which are expressly made a part of our own statute (Rev. Codes 1905, § 1764) discloses that by article 21 disobedience to any lawful command of his superior officer and by article 61 conduct unbecoming an officer and a gentleman are specified as offenses against military law and regulation. When properly constituted and 'convened, a court-martial has jurisdiction to hear and determine the question whether the accused is guilty of any of the offenses specified in the Articles of War. Relator admits that' he is charged almost in the language of the Articles of War with two offenses-- against military regulation. These offenses being thus charged in writing and in due and regular form before the court-martial, it has on the face pf its proceedings jurisdiction over the subject-matter, or, in other words, the right to hear, try, and determine the charges preferred against relator. Certain! specifications follow each of the two charges setting out the particulars of the offenses; but whether the specifications support the charges or the evidence adduced at the court-martial supports the specification it is not for this court, on such an -application, to consider. The court-martial having jurisdiction of the person of relator and of the subject matter may proceed in accordance with his own practices and usages to try and determine these matters without interference from this court. An abundance of the highest authority sustains the foregoing propositions. Smith v. Whitney, 116 U. S. 16-7, 6 Sup. Ct. 570, 29 L. Ed. 601; Carter v. McClaughry, 183 U. S. 365, 22 Sup. Ct. 181, 46 L. Ed. 236; Rose v. Roberts, 99 Fed. 948, 40 C. C. A. 199; United States v. Maney (C. C.) 61 Fed. 140.
(119 N. W. 632.)
While I dissent, therefore, from the holding that this court is without jurisdiction in a proper case to issue to a -court martial the writ of prohibition, I believe that, assuming the jurisdiction of this court to exist, there is no -case here shown by -relator for the exercise of it, and concur in holding that the writ should be denied.